McLeary, J.
This case is nearly similar to the one just preceding, having the same title but a different number, being number 514 on the calendar of this court. The only material points of difference are that this action is based on the first payment falling due, and attachment was issued herein, and no mechanic’s or builder’s lien was claimed, and the case was tried before the court without a jury. The same errors are assigned and specified, and the same exceptions taken, except in respect to giving and refusing instructions to the jury. It is only necessary here to refer to our opinion in the preceding case, and base our action herein on the views therein expressed.
For the reasons heretofore stated, there is no error in the judgment of the district court, and the same is accordingly affirmed, with costs.

Judgment affirmed.

Galbraith, J., and Bach, J., concur.